EXHIBIT 10.4 

 

PATENT SECURITY AGREEMENT

THIS PATENT SECURITY AGREEMENT (the “Agreement”), dated as of December 14, 2012,
is made by and among HPEV, Inc., a Nevada corporation (the “Debtor”), HPEV,
Inc., a Delaware corporation (“Subsidiary”), and each holder of a Senior
Convertible Debenture of even date, and SPIRIT BEAR LIMITED, itself a holder and
acting as collateral agent for the other holders (collectively, the “Secured
Party”).

WHEREAS, in order to induce the Secured Party to agree to the terms and
conditions of the Senior Convertible Debenture, Debtor and Subsidiary have
agreed to secure Debtor’s obligations under the Senior Convertible Debenture
with Subsidiary’s patents.

NOW, THEREFORE, Debtor, Subsidiary and the Secured Party agree as follows:

1.DEFINITIONS. All terms defined in the Senior Convertible Debenture of even
date herewith between the Debtor and Secured Party (the “Debenture”) which are
not otherwise defined herein shall have the meanings stated in the Debenture. In
addition, the following terms have the meanings set forth below:

a.“Obligations” means each and every debt, liability and obligation of every
type and description arising under or in connection with the Debenture which the
Debtor may now or at any time hereafter owe to the Secured Party, whether such
debt, liability or obligation now exists or is hereafter created or incurred and
whether it is or may be direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, independent,
joint, several or joint and several.

b.“Patents” means all of the Debtor’s and Subsidiary’s right, title and interest
in and to patents or applications for patents, fees or royalties with respect to
each, and including without limitation the right to sue for past infringement
and damages therefor, and licenses thereunder, all as presently existing or
hereafter arising or acquired, including without limitation the patents listed
here:

Serial/Patent No. 7,569,955 – Electric Motor with Heat Pipes

Serial/Patent No. 8,198,770 – Heat Pipe Bearing Systems and Methods

Serial/Patent No. 8,238,818 – Electric Motor with Heat Pipes

Serial/Patent No. 8,134,260 – Electric Motor with Heat Pipes

Serial/Patent No. 8,148,858 – Totally Enclosed Heat Pipe Cooled Motor

Serial/Patent Pending No. 12/352,301 – Composite Heat Pipe Structure

Serial/Patent Pending No. 12/829,603 – Hybrid Parallel Load Assist System and
Methods

 

and any divisions, continuations, continuations-in-part, reissues or
corresponding foreign patents and patent applications.



2.SECURITY INTEREST. The Debtor and Subsidiary hereby irrevocably pledge and
assign to, and grant to the Secured Party a security interest, with power of
sale to the extent permitted by law, (the “Security Interest”) in the Patents to
secure payment and performance of the Obligations.

3.      Debtor and Subsidiary shall, within five (5) business days following the
date of this agreement, deliver to their counsel, Sichenzia Ross Friedman
Ference LLP, 61 Broadway, New York, New York, 10006; such Patents as shall have
been obtained from the United States Patent and Trademark Office and shall, in
each instance as shall arise, thereafter deposit with their counsel, within five
(5) business days of receipt thereof from the USPTO, any Patent as shall be
granted but that is pending as of the date hereof; and counsel shall hold all
such Patents pending their disposition consistent with the terms and provisions
of the Debenture. REPRESENTATIONS, WARRANTIES AND AGREEMENTS. The Debtor hereby
represents, warrants and agrees as follows:

a.EXISTENCE, AUTHORITY. Each of the Debtor and Subsidiary is a corporation,
having full power to and authority to make and deliver this Agreement. The
execution, delivery and performance of this Agreement by the Debtor and
Subsidiary have been duly authorized by all necessary action of the Debtor’s
board of directors, and if necessary its stockholders, and do not and will not
violate the provisions of, or constitute a default under, any presently
applicable law or its articles of incorporation or bylaws or any agreement
presently binding on it. This Agreement has been duly executed and delivered by
the Debtor and Subsidiary and constitutes the Debtor’s and Subsidiary’s lawful,
binding and legally enforceable obligation. The correct legal names of the
Debtor and Subsidiary are as set forth at the beginning of this Agreement.
Except for any financing statements required to be filed under the applicable
Uniform Commercial Code (the “UCC”) and any filings or recordings of this
Agreement in the U.S. Patent and Trademark Office, the authorization, execution,
delivery and performance of this Agreement do not require notification to,
registration with, or consent or approval by, any federal, state or local
regulatory body or administrative agency.

b.PATENTS. All of the Patents identified in Section 1 are owned by Subsidiary
and controlled by the Debtor as of the date hereof and the information in
Section 1 accurately reflects the existence and status of the Patents listed
therein as of the date hereof.

c.TITLE. Subsidiary has absolute title to each Patent, free and clear of all
security interests, liens and encumbrances, except the Security Interest. The
Debtor or Subsidiary, as applicable, (i) will have, at the time the Debtor or
Subsidiary acquires ownership in Patents hereafter arising, absolute title to
each such Patent, free and clear of all security interests, liens and
encumbrances, except the Security Interest, and (ii) except for licenses entered
into hereafter in the ordinary course of business for fair consideration and
which do not cause material harm to the Secured Party as holder of the
Debenture, will keep all Patents free and clear of all security interests, liens
and encumbrances except the Security Interest.

d.NO SALE. Neither the Debtor nor Subsidiary will sell or otherwise dispose of
the Patents, or any interest therein, without the Secured Party’s prior written
consent, except (i) as permitted in subsection c(ii) above, and (ii) sale or
disposition of Patents that provide no material continuing benefit to Debtor or
Subsidiary.

e.DEFENSE. The Debtor and Subsidiary will at their own expense, and using its
best efforts, protect and defend the Patents and against all claims or demands
of all persons other than the Secured Party, which would cause material harm to
the Secured Party.

f.MAINTENANCE. The Debtor and Subsidiary will at their own expense maintain the
Patents to the extent reasonably advisable in its business including, but not
limited to, filing all applications to register or obtain letters patent, file
all affidavits and renewals, and pay all annuities and maintenance fees possible
with respect to issued registrations and letters patent. The Debtor and
Subsidiary covenant that they will not abandon nor fail to pay any maintenance
fee or annuity due and payable on any Patent (except for those that provide no
material continuing benefit to Debtor or Subsidiary), nor fail to file any
required affidavit in support thereof, without first providing the Secured
Party: (i) sufficient written notice to allow the Secured Party to timely pay
any such maintenance fees or annuity or take such other action which may become
due on any of said Patents, or to file any affidavit with respect thereto, and
(ii) a separate written power of attorney or other authorization to pay such
maintenance fees or annuities, or to file such affidavit, or take such other
action, should such be necessary or desirable.

4.SECURED PARTY’S RIGHT TO TAKE ACTION. If the Debtor or Subsidiary fails to
perform or observe any of its obligations set forth in this Agreement, and if
such failure continues for a period of ten (10) calendar days after the Secured
Party gives the Debtor and Subsidiary written notice thereof, or if the Debtor
or Subsidiary notifies the Secured Party that it intends to abandon a Patent,
the Secured Party may (but need not) perform or observe such obligation on
behalf and in the name, place and stead of the Debtor or Subsidiary, as
applicable (or, at the Secured Party’s option, in the Secured Party’s own name)
and may (but need not) take any and all other actions which the Secured Party
may reasonably deem necessary to cure or correct such failure.

5.COSTS AND EXPENSES. Except to the extent that the effect of such payment would
be to render any loan or forbearance of money usurious or otherwise illegal
under any applicable law, the Debtor shall pay the Secured Party on demand the
amount of all moneys expended and all costs and expenses (including reasonable
attorneys’ fees) incurred by the Secured Party in connection with or as a result
of the Secured Party’s taking action or exercising its rights under this
Agreement, together with interest thereon from the date expended or incurred by
the Secured Party at the highest rate then applicable to any of the Obligations.

6.ASSISTANCE WITH FILING. On a continuing basis for the purpose of perfecting
and maintaining the perfection of Secured Party’s security interest in the
Patents, Debtor or Subsidiary, as applicable, will execute all financing or
continuation statements, collateral agreements, and filings with the United
States Patent and Trademark Office, as may reasonably be necessary or advisable,
or as reasonably requested by Secured Party, to carry out the intent and
purposes of this Security Agreement, or for assuring and confirming to Secured
Party the grant or perfection of a security interest in the Patents.

7.POWER OF ATTORNEY. To facilitate the Secured Party’s taking action or
exercising its rights under this Agreement, each of the Debtor and Subsidiary
hereby irrevocably appoints (which appointment is coupled with an interest) the
Secured Party, or its delegate, as the attorney-in-fact of the Debtor and
Subsidiary with the right (but not the duty) from time to time to create,
prepare, complete, execute, deliver, endorse or file, in the name and on behalf
of the Debtor or Subsidiary, as applicable, any and all instruments, documents,
applications, financing statements, and other agreements and writings required
to be obtained, executed, delivered or endorsed by the Debtor or Subsidiary
under this Agreement, or, necessary for the Secured Party, after an Event of
Default, to enforce or use the Patents or to grant or issue any exclusive or
non-exclusive license under the Patents to any third party, or to sell, assign,
transfer, pledge, encumber or otherwise transfer title in or dispose of the
Patents to any third party. Each of the Debtor and Subsidiary hereby ratifies
all that such attorney shall lawfully do or cause to be done by virtue hereof.
The power of attorney granted herein shall terminate upon the payment and
performance of all Obligations.

8.DEBTOR’S USE OF THE PATENTS. The Debtor and Subsidiary, as applicable, shall
be permitted to control and manage the Patents, including the right to exclude
others from making, using or selling items covered by the Patents and any
licenses thereunder, in the same manner and with the same effect as if this
Agreement had not been entered into, so long as no Event of Default occurs and
remains unwaived or uncured.

9.EVENTS OF DEFAULT. Each of the following occurrences shall constitute an event
of default under this Agreement (herein called “Event of Default”): (a) an Event
of Default as defined in the Debenture, shall occur; or (b) the Debtor shall
fail promptly (including any applicable grace period) to observe or perform any
covenant or agreement herein binding on it; or (c) any of the representations or
warranties contained in Section 3 shall prove to have been incorrect in any
material respect when made.

10.REMEDIES. Upon the occurrence of an Event of Default and at any time
thereafter during its continuance, the Secured Party may, at its option, take
any or all of the following actions:

a.The Secured Party may exercise any or all remedies available under the
Debenture.

b.The Secured Party may sell, assign, transfer, pledge, encumber or otherwise
dispose of the Patents.

c.The Secured Party may enforce the Patents and any licenses thereunder, and if
the Secured Party shall commence any suit for such enforcement, the Debtor
shall, at the request of the Secured Party, do or cause Subsidiary to do any and
all lawful acts and execute any and all proper documents required by the Secured
Party in aid of such enforcement.

d.The remedies of the Secured Party hereunder are cumulative and the exercise of
any one or more of the remedies provided for herein or under the Uniform
Commercial Code of California shall not be construed as a waiver of any of the
other remedies of the Secured Party so long as any part of the Obligations
remains unsatisfied.

11.ATTORNEYS’ FEES. If any action relating to this Security Agreement is brought
by a party hereto against another party, the prevailing party shall be entitled
to recover reasonable attorneys’ fees, costs and disbursements.

12.AMENDMENTS. Except as otherwise provided herein, this Security Agreement may
be amended only by a written instrument signed by both parties hereto.

13.WAIVERS. No failure or delay on the part of Secured Party, in the exercise of
any power, right or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of a waiver operate as a continuing waiver.

14.SEVERABILITY. If any provision or application of this Agreement is held
unlawful or unenforceable in any respect, such illegality or unenforceability
shall not affect other provisions or applications which can be given effect and
this Agreement shall be construed as if the unlawful or unenforceable provision
or application had never been contained herein or prescribed hereby.

15.GOVERNING LAW AND JURISDICTION. This Security Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of California,
without regard to principles of conflicts of law. Debtor and Secured Party
consent to the exclusive jurisdiction of any state or federal court located in
San Francisco, California.

16.COUNTERPARTS. This Security Agreement may be executed in any number of
counterparts, each of which when so delivered shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. Each
such Security Agreement shall become effective upon the execution of a
counterpart hereof or thereof by each of the parties hereto and notification
that such executed counterparts has been received by Debtor, Subsidiary and
Secured Party.

IN WITNESS WHEREOF, the parties have caused this Patent Security Agreement to be
duly executed and delivered as of the date first above indicated.

 

HPEV, INC., A NEVADA CORPORATION

By: /s/ Timothy Hassett

Name: Timothy Hassett

Title:    CEO

 

HPEV, INC., A DELAWARE CORPORATION

By: /s/ Quentin D. Ponder

Name: Quentin D. Ponder

Title:    Chairman

 

SPIRIT BEAR LIMITED

By:  Jay Palmer

Name: Jay Palmer

Title:    President

 